Case: 1:18-cv-06508 Document #: 46 Filed: 11/01/18 Page 1 of 1 PageID #:16168

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

NBA Properties, Inc., et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:18−cv−06508
                                                                   Honorable Ronald A.
                                                                   Guzman
The Partnerships and Unincorporated Associations
Identified on Schedule "A"
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 1, 2018:


        MINUTE entry before the Honorable Ronald A. Guzman: Motion hearing held on
11/1/2018. Plaintiff's motion for leave to file instanter a second amended complaint under
seal [43] is granted. Plaintiff's motion for electronic service of process pursuant to
Fed.R.Civ.P.4(f)(3) [28] is granted. Plaintiff's motion for entry of a temporary restraining
order, including a temporary injunction, a temporary transfer of the defendant domain
names, a temporary asset restraint, and expedited discovery [12] is granted. Status hearing
set for 11/15/2018 at 09:30 AM. Mailed notice (is, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
